On Rehearing.
Mr. Justice McBride
delivered the opinion of the court.
A careful re-examination of the testimony convinces us that the $1,000 advanced by defendant to her husband was to be repaid in full by him, out of his interest in the land. The decree will, therefore, be modified in that respect and defendant will have a lien for $1,000 and interest at 6 per cent from March 1, 1909, upon the plaintiff’s share in the land and contract; otherwise we adhere to our former decision. Further Modified.